AMENDMENT TO PROMISSORY NOTES

 

This amendment (“Amendment”), dated as of November 18, 2019, is to those certain
Promissory Notes in the total principal amount of $737,835.00 (the “Notes”), by
and among Holly Brothers Pictures, Inc., a Nevada corporation (the “Company”)
and the various Holders listed on the signature page hereto (the “Holders”). The
Company and the Holders are referred to collectively as the Parties and
individually as a Party. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Notes.

 

WHEREAS, the Company and Holders have agreed to modify the payment terms of the
Notes and to make them ultimately eligible for conversion into equity of the
Company,

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and mutual agreements herein contained, and intending to be legally
bound herein, the Parties hereto agree as follows:

 

1. The Holders agree to defer the various maturity dates of the Notes until the
earlier of the following: (i) November 18, 2020, or (ii) Such time that the
Company has raised an additional $500,000.00 of new equity securities, or other
securities which are convertible into equity of the Company.

 

2. The Holders agree that, through the extended maturity date of the Notes as
indicated in Section 1. above, the Notes will continue to accrue interest,
without any payment by the Company, at the rates and on the same terms as
indicated in each Note.

 

3. Subject to Section 4. below, the Holders agree that, at such time that the
Company has raised, in one or more offerings, an additional $500,000.00 of new
equity securities, or other securities which are convertible into equity of the
Company, the principal and accrued interest attributable to the Notes will be
converted into Common Stock at a conversion price of $0.05 per share (which
price shall be proportionately adjusted for stock splits, stock dividends or
similar events, as indicated in Section 5. below).

 

4. Notwithstanding anything to the contrary contained in this Amendment, the
Notes shall not be convertible into Common Stock to the extent (but only to the
extent) that the Holder or any of its affiliates would beneficially own in
excess of 4.99% (the “Maximum Percentage”) of the Common Stock. To the extent
the conversion provisions of Section 3. would be limited by this Section 4., the
portion of each Note not converted shall be converted into Common Stock at a
later date or dates, provided that at such later date or dates the limitation in
Section 3.would no longer apply to the Holder because such Holder would no
longer own in excess of the Maximum Percentage. For the purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.  The provisions of this paragraph shall be implemented
in a manner otherwise than in strict conformity with the terms of this paragraph
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
holders of Common Stock shall be third party beneficiaries of this paragraph and
the Company may not amend or waive this paragraph without the consent of holders
of a majority of its Common Stock.

 

5. Certain Adjustments to the Conversion Price.

 

A.Stock Dividends and Stock Splits.  If the Company, at any time while this Note
is outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on shares of Common Stock or any
securities of the Company which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock (collectively, “Common Stock Equivalents”); (B)
subdivides outstanding shares of Common Stock into a larger number of shares;
(C) combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares; or (D) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury  

--------------------------------------------------------------------------------



shares of the Company) outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to this Section 5.A.
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re classification.

 

B.Subsequent Equity Sales.  If the Company, at any time while this Note is
outstanding, issues any Common Stock or Common Stock Equivalents entitling any
person or entity to acquire shares of Common Stock at an effective price per
share that is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”), then
the Conversion Price shall be reduced to equal the Base Conversion Price.  Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued.  The Company shall notify the Holder in writing, no later than one
business day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 5.B., indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 5.B., upon the occurrence of any Dilutive Issuance, the
Holder is entitled to receive a number of shares of Common stock based upon the
Base Conversion Price on or after the date of such Dilutive Issuance, regardless
of whether the Holder accurately refers to the Base Conversion Price in the
Notice of Conversion. The foregoing anti-dilution protection shall not apply to
securities issued in connection with (i) shares issued pursuant to the Company’s
incentive plans, (ii) shares issued for consideration other than cash pursuant
to a vendor or consultant, or pursuant to a strategic relationship, joint
venture, merger, consolidation, acquisition, or similar business combination
approved by the Board; (iii) shares issued pursuant to any equipment loan or
leasing arrangement, real property leasing arrangement or debt financing from a
bank or similar financial institution approved by the Board; and (iv) shares
issued with respect to securities outstanding as of the closing date. 

 

6. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to bean original and all of which together shall be deemed to be
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

 

 

HOLLY BROTHERS PICTURES, INC.

 

 

 

 

By:

/s/ D. Hughes Watler, Jr.

 

 

Chief Financial Officer

--------------------------------------------------------------------------------



 

HOLDERS

 

 

Name

Amount

 

 

 

 

Note holder

$145,000

By:

 

 

 

 

 

 

 

 

 

Note holder

$156,185

By:

 

 

 

 

 

 

 

 

 

Note holder

$170,000

By:

 

 

 

 

 

 

 

 

 

Note holder

$ 25,307

By:

 

 

 

 

 

 

 

 

 

Note holder

$ 24,509

By:

 

 

 

 

 

 

 

 

 

Note holder

$ 24,509

By:

 

 

 

 

 

 

 

 

 

Note holder

$ 24,608

By:

 

 

 

 

 

 

 

 

 

Note holder

$126,608

By:

 

 

 

 

 

 

 

 

 

Note holder

$ 24,609

By:

 

 

 

 

 

 

 

 

 

Note holder

$ 16,500

By:

 

 

 

 

 

 

 

 

 

Total

$737,835

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 